 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

AL ABDO,
Plaintiff, 17-cv-628 (JGK)
~ against ~ MEMORANDUM OPINION &
ORDER

 

LESLIE WESTREICH ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Al Abdo, brings this action against the
defendants -- Leslie Westreich, Citi Manhattan Partners l, and
Does l-ZO -- alleging breach of contract, breach of fiduciary
duty, fraud, and unfair competition.

The plaintiff, who was originally represented by counsel,
filed this action in the Los Angeles Superior Court in
California in 2016. The defendants removed the action to federal
court, and then succeeded on a motion to transfer the case to

this District under 28 U.S.C. § l404(a). Abdo v. Westreich, No.

 

16cv8972, 2017 WL 10221413, at *2 (C.D. Cal. Jan 25, 2017). The
plaintiff’s attorney withdrew as counsel when the action was
transferred to this District. The plaintiff is now proceeding
pro se.

The defendants move to dismiss the complaint under Federal
Rule of Civil Procedure 12(b)(6}. The defendants argue that the

statute of limitations has run on all of the plaintiff’s claims,

 

and that the plaintiff has failed to state a plausible claim
upon which relief may be granted. For the reasons explained
below, the plaintiff’s claims are time-barred. Accordingly, the
defendants' motion is granted, and it is therefore unnecessary
to consider the defendants' argument that the plaintiff has
failed to state a claim upon which relief may be granted.
I.

ln deciding a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6), the allegations in the complaint are
accepted as true, and all reasonable inferences must be drawn in

the plaintiff’s favor. McCarthy v. Dun & Bradstreet Corp., 482

 

F.3d 184, 191 (2d Cir. 2007). The Court's function on
a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the

complaint itself is legally sufficient.” Goldman v. Belden, 754

 

F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the
complaint if the plaintiff has stated “enough facts to state a
claim to relief that is plausible on its face.” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v.

lqbal, 556 U.S. 662, 678 (2009).

 

While courts should construe the factual allegations in the
light most favorable to the plaintiff, “the tenet that a court
must accept as true all of the allegations contained in the
complaint is inapplicable to legal conclusions.” ld; A court may
also consider documents incorporated by reference in the
complaint as well as documents the plaintiff either had in the
plaintiff's possession or had knowledge of and upon which the
plaintiff relied in bringing suit. See Cortec lndus., lnc. v.
Sum Holding L.P., 949 F.Zd 42, 48 (2d Cir. 1991).

Courts are to afford pro se litigants “special solicitude,”

Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994} (per curiam), by

 

construing their pleadings liberally “to raise the strongest

arguments that they suggest,” Triestman v. Fed. Bureau of

 

Prisons, 470 F.3d 471, 472 (2d Cir. 2006) (per curiam)
(guotation marks omitted). Accordingly, courts apply a more
flexible standard when evaluating the sufficiency of a pro se
litigant's complaint than when reviewing a complaint submitted

by counsel. Perez v. City of N.Y., No. l4cv7502, 2015 WL

 

3652511, at *2 (S.D.N.Y. June ll, 2015). This liberal pleading
standard, however, “does not excuse a pro se plaintiff from
providing sufficient factual allegations that state a plausible
claim.” Tyler v. Argo, No. 14cv2049, 2014 WL 5374248, at *2

(S.D.N.Y. Oct. lO, 2014). A pro se plaintiff’s complaint may be

 

 

dismissed for failing to state a claim upon which relief can be
granted. ld;

Although the statute of limitations is an affirmative
defense, a claim can be dismissed as time-barred “under Rule
l2(b)(6), without resort to summary judgment procedure, if the
defense appears on the face of the complaint.” Bastien v.
Samuels, No. 14cv1561, 2014 WL 5306016, at *3 (E.D.N.Y. Oct. 15,

2014) (guotation marks omitted); see also Moran v. GTL Const.,

 

LL§, No. 06cv168, 2007 WL 2142343, at *1 (S.D.N.Y. July 24,
2007) (“A motion to dismiss on statute of limitations grounds is
properly viewed as a Federal Rules of Civil Procedure l2(b)(6)
motion to dismiss for failure to state a claim.”).

II.

The following facts alleged in the complaint are accepted
as true for purposes of this motion.

Citi-Eguity Group, lnc. (“CEG”) was formed by Gary
Lefkowitz -- who is not party to this action -- in 1984 to act
as a corporate general partner in certain limited partnerships
that Lefkowitz formed in relation to real estate investments.
Compl. LT 15-16. One of those limited partnerships was Citi~
Manhattan Partners l (“CMP”). §e§ id; I 21. Abdo claims to have
been a limited partner in CMP. ld; L 12.

In 1986, Lefkowitz hired defendant Leslie Westreich to act

as Lefkowitz’s attorney and represent Lefkowitz in various real

 

 

 

estate operations, including the purchase and operation of the
Columbus Manor Apartments, Westwood House l-lpartments,r Townhouse
West Apartments, and Highbridge House Apartments. ld; TT 5-8.
CEG was forced into Chapter 11 bankruptcy in May of 1994. §ee

United States v. Lefkowitz, 125 F.3d 608, 619 (Sth Cir. 1997).

 

Although it is difficult to understand from the complaint
the nature of Abdo’s claims against Westreich, the gravamen of
the complaint is that Westreich used confidential information
that Westreich obtained in his capacity as Lefkowitz’s attorney
to orchestrate the sale of various CEG interests to the
detriment of the limited partners. Compli ii l2, 21. Abdo
alleges that Westreich used information that he obtained from
Lefkowitz to purchase interests in CEG and CMP. fda § 21. In
approximately 1996, Westreich purchased a general partner
interest in CEG and CMP in the name of an entity Westreich
owned, Affordable Housing General Partners, LLC (“AHGP”). §d;
Westreich also used confidential information from Lefkowitz to
purchase the Columbus Manor Apartments for Westreich’s personal
benefit, and not to the benefit of the CEG or CMPl limited
partners. §d;

Abdo alleges that after Westreich acquired interests in CEG

and CMP, Westreich threatened Abdo and the other CMP limited

 

1 In his complaint, Abdo often refers to “the limited partners” see
Compl. I 21, or “the partnership,” id. l 23, without specifying
whether he intends to refer to CEG or CMP.

 

partners in a 19962 letter that if they did not accept a
restructuring proposal, the limited partners would be subject to
a $40 million tax liability. ld; l 23; Gottlieb Decl. EX. 3.
Abdo does not allege that he did anything to protect his
interests upon receiving the 1996 letter, only that Abdo did not
agree to the restructuring proposal outlined in the letter.
Compl. l 23.

Abdo brings a breach of contract claim on the ground that
“Abdo and Westreich had an agreement with respect to the
confidential and attorney client information given to
Westr[ei]ch,” and that “Westreich breached the contract by not
sharing in the profits he made by selling the Columbus Manor
Apartments and not sharing the profits with the Limited
Partners.” ld; TT 54-55. The complaint fails to make clear what
facts support the allegation that Abdo and Westreich had a
contract regarding the attorney-client relationship between

Lefkowitz and Westreich.

 

2 Although Abdo does not state when Westreich made this threat, the
defendants attached the allegedly threatening letter to their motion
to dismiss, and the plaintiff refers to this letter in the complaint.
§ee Gottlieb Decl. Ex. 3. lndeed, the plaintiff agrees in his
opposition papers that the attached letter is a correct copy of the
alleged threat. §ee Dkt. No. 54 at 7. The letter is dated February 8,
1996. Gottlieb Decl. EX. 3. The Court may take judicial notice of the
1996 date, because in deciding a Rule l2(b)(6) motion to dismiss,
courts may consider documents that are referenced in the complaint,
documents that the plaintiff relied on in bringing suit and that are
either in the plaintiff’s possession or that the plaintiff knew or
when bringing suit, or matters of which judicial notice may be taken.
Chambers v. Time Warner, Inc., 282 F.3d l47, 153 (2d Cir. 2002).

 

 

 

Abdo brings a breach fiduciary duty claim on the ground
that “there was a fiduciary duty between Abdo and Westreich,”
and that “Westreich breached that duty.” ld; IT 57-58. Again,
the complaint does not make clear what facts support this claim.

Abdo brings a fraud claim arguing that Westreich promised
Abdo and the partnership that Westreich “would carry out his
fiduciary duty to the partnership” and that Westreich actually
intended not to carry out his fiduciary duty. ld; ll 62-63.

Abdo brings an unfair competition claim under California
Business and Professions Code § 17200. Abdo does not state in
the complaint what facts support his unfair competition claim.
§§e i§; ll 66-69.

Abdo seeks $2 billion in damages for each of his four
causes of action as well as punitive damages for all but his
breach of contract claim and a reasonable attorney's fee.

III.

The defendants move to dismiss the complaint arguing that
the statute of limitations has run on all of the plaintiff’s
claims and that the plaintiff's complaint fails to assert
plausible claims under Twombly, 550 U.S. at 570 and lgbal, 556
U.S. at 678. The plaintiff does not respond to the defendants’
statute of limitations arguments.

Because this action was originally brought in a California

State court, removed to a federal court in the Central District

 

 

of California, and then transferred to the Southern District of
New York pursuant to 28 U.S.C. § l404(a}, California State law

applies to the issues in this case. See Van Dusen v. Barrack,

 

376 U.S. 612, 639 (1964) (“{W]here the defendants seek transfer,
the transferee district court must be obligated to apply the
state law that would have been applied if there had been no
change of venue.”).3

Under California law, the statute of limitations generally
begins to run when a cause of action “accrues,” in other words,

“on the date of injury.” See Bernson vi Browning~Ferris lndus.,

 

873 P.2d 613, 615 (Cal. 1994) (in bank) (internal citations

omitted); see also Aryeh v. Canon Bus. Solutions, Inc., 292 P.3d

 

871, 875 (Cal. 2013) (noting that a “cause of action accrues
when [it] is complete with all of its elements -- those elements
being wrongdoing, harm, and causation” (guotation marks

omitted)); Lefkowitz v. Westreich, No. l6cv6845, 20l7 WL

 

3491968, at *4 (S.D.N.Y. Aug. ll, 2017).
A.
With respect to Abdo’s breach of contract claim, California

Code of Civil Procedure § 337(1) provides that actions based

 

3 The Court would apply California choice of law principles to
determine what substantive law would apply. See,r e.g., Mazzola v.
Roomster Corp., 849 F. Supp. 2d 395, 401 n.l {S.D.N.Y. 2012). But
because the parties do not dispute that California substantive law
applies, the Court can accept that agreement. See, e.g., id; In any
event, there is no indication that the claims asserted in this
complaint would be timely under the law of any state with a possible
interest in the claims asserted.

 

 

upon any written contract must be commenced within four years
after the cause of action accrues. Cal. Code Civ. P. § 337(1).
Claims based on contracts that were not reduced to writing must
be brought within two years. ld; § 339(1). Abdo alleges that
there was a contract between Abdo and Westreich, but Abdo does
not allege the substance of that contract or if it was
memorialized in writing. However, even using the longer four-
year statute of limitations, Abdo’s claims are time”barred.

Abdo alleges that Westreich breached the alleged contract
when Westreich used information he obtained as Lefkowitz’s
attorney to purchase the Columbus Manor Apartments for his own
benefit in 1996, and when he sold the Citi-Manhattan l building
in 2006. Compl. ll 21, 48-51, 54~55. Because the alleged breach
occurred in 2006 at the latest, the statute of limitations
expired in 2010.

B.

The statute of limitations has also expired for Abdo's
claim for breach of fiduciary duty. Abdo does not specifically
allege how Westreich breached his fiduciary duty. To the extent
that Abdo bases this claim on the loss of his limited
partnership interests, Abdo alleges that Westreich threatened
those interests by letter in 1996. Therefore, at the time that
Abdo filed his complaint, Abdo had been aware of this claim for

two decades.

 

Under California law, an action for breach of fiduciary
duty is governed by a residual four-year statute of limitations.

See Cal. Code Civ. P. § 343; Thomson v. Canyon, 129 Cal. Rptr.

 

3d 525, 534 (Ct. App. 2011) (“The Code of Civil Procedure does
not specify a statute of limitations for breach of fiduciary
duty. The cause of action is therefore governed by the residual
four-year statute of limitations in Code of Civil Procedure
section 343.”). Abdo alleges that Westreich’s wrongful conduct
occurred in 1996 when Westreich allegedly threatened the limited
partners. Accordingly, the statute of limitations for this claim
expired in 2000.

C.

Under California law, fraud claims are subject to a three-
year limitations period that begins on the date that the
plaintiff discovers the facts constituting the fraud. Cal. Code
Civ. P. § 338(d). Abdo alleges that he became aware of the
defendants’ allegedly fraudulent conduct when Westreich sent the
1996 letter that the plaintiff characterizes as a threat.
Accordingly, the statute of limitations for the plaintiff’s
fraud claim expired in 1999.

D.

Unfair competition claims brought under California Business

and Professions Code § 17200 must be brought within four years

of accrual. See Cal. Bus. & Professions Code § 17208. Although

10

 

 

the complaint does not make clear what specific facts support
the claim of unfair competition, Abdo alleges that Westreich
made the allegedly threatening restructuring proposal in 1996.
Therefore, the statute of limitations for the plaintiff's unfair
competition claim expired in 2000.

Accordingly, all of the plaintiff’s claims were time-barred
when he brought this action in 2016.

IV.

ln his response to the defendants’ motion, the plaintiff
`neither responds to the defendants' argument that the
plaintiff’s claims are time-barred, nor does the plaintiff argue
that the statute of limitations should be tolled. ln any event,
tolling does not apply to any of the plaintiff's claims.

First, the discovery rule would not apply to toll the
relevant statutes of limitations. The discovery rule “postpones
accrual of a cause of action until the plaintiff discovers, or

has reason to discover, the cause of action.” Grisham v. Philip

 

Morris U.S.A., lnc., 151 P.3d 1151, 1156 (Cal. 2007) (guotation

 

marks omitted). A plaintiff “has reason to discover a cause of
action when he or she has reason at least to suspect a factual
basis for its elements.” ld; (guotation marks omitted).

Here, it is plain that the plaintiff had reason to suspect
that he had been wronged by the defendants as early as 1996 when

the plaintiff received the allegedly threatening letter. Compl.

ll

 

l 23. ln addition to the fact that the plaintiff received the
allegedly threatening letter in 1996, as an alleged partner of
CMP, the plaintiff would have had notice of the relevant
bankruptcy proceedings. Moreover, he would have stopped
receiving K-ls or any partnership distributions. Accordingly,
the facts and circumstances “should have caused [the plaintiff}

to make inquiry or to investigate.” See Balfour, Guthrie & Co.

 

v. Hansen, 38 Cal. Rptr. 525, 536 (Ct. App. 1964)

Despite receiving a letter that the plaintiff perceived as
a threat, the plaintiff does not contend that he took any action
to protect his interests. There is a rebuttable presumption in
California that plaintiffs “have knowledge of the wrongful cause
of an injury.” Grisham,r 151 P.3d at 1159 (guotation marks
omitted). To rebut this presumption, the plaintiff must show
that he was unable to discover the cause of action “despite
reasonable diligence.” ld; (guotation marks omitted). A
plaintiff must “seek to learn the facts necessary to bring the
cause of action in the first place -- he cannot wait for them to
find him and sit on his rights; he must go find them himself if

he can and file suit if he does.” Norgart v. Upjohn Co., 981

 

P.2d 79, 88-89 (Cal. 1999) (guotation marks omitted). Moreover,
statutes of limitations are “not tolled while a plaintiff
searches for evidence to make out [his] case.” Wang & Wang LLP

v. Banco do Brasil, S.A., No. 2:06cv761, 2008 WL 5070133, at *4

 

12

 

(E.D. Cal. Nov. 26, 2008). Because the plaintiff has not alleged
or argued that he was reasonably diligent, the discovery rule
does not apply.

Second, the plaintiff’s lack of reasonable diligence
forecloses any argument that the statute of limitations should
be tolled under the fiduciary tolling doctrine. §ee Electronic

Eguip. Express, Inc. v. Donald H. Seiler & Co., 176 Cal. Rptr.

 

239, 251 (Ct. App. 1981) {noting that under the fiduciary
tolling doctrine, “the limitations period for professional
negligence.begins to run when the negligence is discovered or
with reasonable diligence could have been discovered” (citations
omitted)); Lefkowitz, 2017 WL 3491968, at *5 n.6.

Third, the statute of limitations cannot be tolled under
the doctrine of fraudulent concealment. Under the doctrine of
fraudulent concealment, a “defendant’s fraud in concealing a
cause of action against him tolls the applicable statute of
limitations, but only for that period during which the claim is
undiscovered by plaintiff or until such time as plaintiff, by
the exercise of reasonable diligence, should have discovered
it.” Bernson, 873 P.2d at 615 (guotation marks omitted).

The plaintiff has not alleged facts that would support an
allegation that the defendants fraudulently concealed the facts
supporting the causes of action alleged by the plaintiff.

Accordingly, fraudulent concealment does not apply.

13

 

 

Finally, equitable estoppel does not apply. Equitable
estoppel applies to “circumstances in which a party will be
estopped from asserting the statute of limitations as a defense
to an admittedly untimely action because his conduct has induced
another into forbearing suit within the applicable limitations

period.” Lantzy v. Centex Homes, 73 P.3d 517, 532 (Cal. 2003).

 

To invoke the doctrine of equitable estoppel, a plaintiff must
plead facts showing that the defendants’ conduct “actually and
reasonably induced [the] plaintiff[] to forbear” filing

suit. ld; at 533; Lefkowitz, 2017 WL 3491968, at *6.

The plaintiff has not pleaded any facts to show that the
defendants “actually and reasonably induced” the plaintiff to
refrain from filing suit. Lantzy, 2 Cal. Rptr. 3d at 674.
Accordingly, equitable estoppel does not apply.

CONCLUS ION

For the reasons explained above, the plaintiff’s claims are
time-barred, and the defendants’ motion to dismiss is granted.
The plaintiff’s claims are dismissed with prejudice. The Court
has considered all of the arguments raised by the parties. To
the extent not specifically addressed, the arguments are either

moot or without merit. The Clerk is directed to enter judgment

14

 

dismissing the complaint. The Clerk is also directed to close
all pending motions and to close this case.

SO ORDERED .

grid f f
Dated: New York, New York \\i%§Y fi:/&//i§%§§

April 15, 2019

 

id John G. Koeltl
United States District Judge

l5

 

